EXHIBIT DEP Holdings, LLC Unaudited Condensed Consolidated Balance Sheet at September 30, 2009 DEP HOLDINGS, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at September 30, 2009 2 Notes to Unaudited Condensed Consolidated Balance Sheet: Note 1 – Business Overview and Basis of Financial Statement Presentation 3 Note 2 – General Accounting Matters 4 Note 3 – Accounting for Equity Awards 6 Note 4 – Derivative Instruments and Hedging Activities 6 Note 5 – Inventories 11 Note 6 – Property, Plant and Equipment 11 Note 7 – Investment in Evangeline 12 Note 8 – Intangible Assets and Goodwill 12 Note 9 – Debt Obligations 12 Note 10 – Equity and Noncontrolling Interest 13 Note 11 – Business Segments 15 Note 12 – Related Party Transactions 15 Note 13 – Commitments and Contingencies 18 1 DEP HOLDINGS, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT SEPTEMBER 30, 2009 (Dollars in millions) ASSETS Current assets Cash and cash equivalents $ 32.1 Accounts receivable – trade, net of allowance for doubtful accounts 86.5 Accounts receivable – related parties 3.6 Gas imbalance receivables 11.3 Inventories 12.3 Prepaid and other current assets 8.0 Total current assets 153.8 Property, plant and equipment, net 4,506.9 Investment in Evangeline 5.4 Intangible assets, net of accumulated amortization of $40.5 45.9 Goodwill 4.9 Other assets 0.9 Total assets $ 4,717.8 LIABILITIES ANDEQUITY Current liabilities Accounts payable – trade $ 55.8 Accounts payable – related parties 13.0 Accrued product payables 45.7 Accrued property taxes 11.5 Other current liabilities 26.8 Total current liabilities 152.8 Long-term debt (see Note 9) 462.8 Deferred tax liabilities 5.5 Other long-term liabilities 6.6 Equity: (see Note 10) DEP Holdings, LLC member’s equity: Member interest 1.0 Accumulated other comprehensive loss (“AOCL”) - member (0.1 ) Total DEP Holdings, LLC member’s equity 0.9 Noncontrolling interest: Limited partner interest in Duncan Energy Partners 767.5 DEP I Midstream Businesses – Parent 484.4 DEP II Midstream Businesses – Parent 2,843.0 AOCL - noncontrolling interest (5.7 ) Total noncontrolling interest 4,089.2 Total noncontrolling interest and members' equity 4,090.1 Total liabilities andequity $ 4,717.8 The accompanying notes are an integral part of this balance sheet. See Note 1 for information regarding the basis of financial statement presentation. 2 DEP HOLDINGS, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Exceptas noted within the context of each footnote disclosure, dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1. Business Overview and Basis of Financial Statement Presentation Company Organization and Background DEP Holdings, LLC (“DEP GP”) is a
